UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROLAND JOHN GRIFFIN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00060-REP-1)


Submitted:   September 30, 2010           Decided:   November 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.  Neil H. MacBride, United States Attorney, Brian R.
Hood, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roland John Griffin was convicted, following a bench

trial before a magistrate judge, of one count of driving under

the influence, in violation of 36 C.F.R § 4.23(a)(2) (2009).                         On

appeal, Griffin contends that there was insufficient evidence to

sustain his conviction.           Finding no reversible error, we affirm.

               We review a district court’s decision to deny a Rule

29 motion for a judgment of acquittal de novo.                     United States v.

Smith, 451 F.3d 209, 216 (4th Cir. 2006).                    A defendant claiming

insufficient evidence to support a verdict against him bears a

heavy burden.            United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997).             A verdict must be sustained “if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by ‘substantial evidence.’”                           Smith, 451

F.3d    at     216    (citations    omitted).         Substantial      evidence      is

“evidence      that      a   reasonable     finder   of     fact   could    accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt    beyond      a    reasonable   doubt.”       Id.      (internal     quotation

marks and citation omitted).                Furthermore, “[t]he [factfinder],

not the reviewing court, weighs the credibility of the evidence

and resolves any conflicts in the evidence presented.”                       Beidler,

110     F.3d    at       1067   (internal       quotation    marks    and    citation

omitted).        Generally, a verdict is reversed for insufficient



                                            2
evidence only where the prosecution clearly failed to meet its

burden.    Id.       (internal quotation marks and citation omitted).

              36 C.F.R. § 4.23(a)(2) prohibits “operating or being

in actual physical control of a motor vehicle” in a national

park   area      with    a   blood         or    breath      alcohol        level   over     .08.

Because    Griffin       does     not      dispute         his   intoxication,        the    only

issue is whether he was operating or in control of his truck

when National Park Service Ranger Charles Lochart arrested him.

“Operator”       is     defined       as    “a        person     who    operates,       drives,

controls,       otherwise       has     charge        of    or   is    in    actual    physical

control    of    a    mechanical        mode      of    transportation         or     any   other

mechanical equipment.”                36 C.F.R. § 1.4(a).                The definition of

operator    encompasses          a    broader          range     of    behavior     than    just

driving.      See United States v. McFarland, 445 F.3d 29, 32 (1st

Cir. 2006) (actual physical control exists when the vehicle’s

owner is conscious and seated behind the steering wheel with the

key in the ignition); United States v. Coleman, 750 F. Supp.

191, 193 (W.D. Va. 1990) (evidence of operation was sufficient

where driver was found in the driver’s seat of her car on the

surface of the roadway with the key in the ignition).

              We conclude that the Government introduced sufficient

evidence      that      Griffin       was       operating        the   vehicle      under    the

influence.       Ranger Lochart found Griffin in the driver’s seat of

his parked truck with the keys in the ignition and the engine

                                                  3
running.   Griffin engaged the electrical equipment in the truck

by   operating    the    turn    signal    and   the     four-way    flashers.

Moreover, Ranger Lochart’s testimony that Griffin stated that he

was having a problem with his turn signal and asked how fast he

had been driving when he was stopped, together with evidence

that Griffin’s vehicle was in a different location then it had

been when Griffin’s son left him alone in the vehicle, * suggests

that Griffin was, in fact, driving before Ranger Lochart arrived

on the scene.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




      *
       Griffin’s son, John, had been driving the truck, with
Griffin as his only passenger, when John parked the vehicle
along the side of a road and left on foot, leaving the keys in
the ignition, following an argument between the two men.
Testimony established that when Ranger Lochart encountered
Griffin his truck was parked at a location different from the
area where John had left it.



                                      4